     IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                       )
 AM/NS CALVERT LLC,                    )
                                       )
        Plaintiff,                     )
                                       )
        v.                             )   Court No. 21-00005
                                       )   PUBLIC VERSION
                                       )
 UNITED STATES,                        )
                                       )
        Defendant.                     )
                                       )
                                       )

                         NOTICE OF FILING

       Pursuant to United States Court of International Trade Rules 73

and 73.3, defendant, the United States, respectfully notifies the Court

of the filing of two sets of documents with the answer.

I.     Administrative Record

       Pursuant to Rule 73.3(a), the Department of Commerce has filed

the certified administrative record.
II.   Ex Parte Communications

      Separate and apart from the certified administrative record, the

Department of Commerce is voluntarily providing a second set of

documents in light of certain allegations raised in the complaint.

Plaintiff cites an October 28, 2019 Department of Commerce Office of

Inspector General Information Memorandum titled “Management Alert:

Certain Communications by Department Officials Suggest Improper

Influence in the Section 232 Exclusion Review Process.” Compl. ¶ 43.

Plaintiff alleges that the Inspector General “identified at least the

potential for improper influence in the exclusion request process and

the appearance of impropriety presented by the Department’s conduct.”

Id. Plaintiff claims that “[i]t has also come to light, in cases filed by

similarly situated plaintiffs, that there were extensive off-record

discussions between the Department and objector companies in relation

to the product exclusion requests. Id. at ¶ 44.

      To ensure transparency, Commerce has conducted, and continues

to conduct, searches in an effort to identify documents relevant to

allegations that an ex parte communication may have occurred outside

of the formal exclusion request process between a party to an exclusion

                                      2
request and a Commerce official regarding the merits of an exclusion

request at issue in the current matter.

     The searches span officials across the Bureau of Industry and

Security, the International Trade Administration, and the Office of the

Secretary. These officials include those either directly or indirectly

involved in the administration of Section 232 exclusion requests and/or

senior-level officials. The searches include government email accounts

and Outlook calendar records.

     The attached appendix provided by Commerce consists of

documents relevant to allegations that an ex parte communication may

have occurred outside of the formal exclusion request process between a

party to an exclusion request and a Commerce official regarding the

merits of an exclusion request at issue in the current matter. Commerce

continues to search for other documents that meet these criteria. It will

supplement this filing as appropriate.

     As a condition of this voluntary submission, Commerce has

redacted from these documents personally identifiable information,

privileged communications, and material not relevant to identifying a

possible ex parte communication. We are respectfully filing these


                                     3
documents as part of this proceeding to ensure their availability to the

plaintiff and to the Court.

                                  Respectfully submitted,

                                  BRIAN M. BOYNSTON
                                  Acting Assistant Attorney General

                                  JEANNE E. DAVIDSON
                                  Director

                                  /s/Tara K. Hogan
                                  TARA K. HOGAN
                                  Assistant Director

                                  /s/ Kyle S. Beckrich
                                  KYLE S. BECKRICH
                                  Trial Attorney
                                  Department of Justice
                                  Civil Division
                                  Commercial Litigation Branch
                                  P.O. Box 480, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Tel.: (202) 616-9322
                                  Email: Kyle.Beckrich@usdoj.gov


Date: May 19, 2021                Attorneys for Defendant




                                    4
  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                     )
AM/NS CALVERT LLC,                   )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )   Court No. 21-00005
                                     )
                                     )
UNITED STATES,                       )
                                     )
      Defendant.                     )
                                     )
                                     )

           Index of Documents Related to Possible Ex Parte
                     Communications – Public Set

Document Description                               Page Number
Fwd: U.S. Steel Prices Relative to the 232 Tariff
                                         CALVERT-DOC-PUB-0001
Section 232 - Points re Price Increases.DOCX
                                         CALVERT-DOC-PUB-0002
Re: U.S. Steel Prices Relative to the 232 Tariff
                                          CALVERT-DOC-PUB-0004
Re: U.S. Steel Prices Relative to the 232 Tariff
                                          CALVERT-DOC-PUB-0006
RE: U.S. Department of Commerce - OFFICIAL BUSINESS
                                     CALVERT-DOC-PUB-0008
Call w/ CEO of Nucor Corporation John Ferriola
                                       CALVERT-DOC-PUB-0010
RE: Request for Phone Call with Secretary Ross for John Ferriola, CEO
     of Nucor Corporation              CALVERT-DOC-PUB-0011
Re: Request for Phone Call with Secretary Ross for John Ferriola, CEO
     of Nucor Corporation               CALVERT-DOC-PUB-0012
5) Briefing Memo Nucor Corp July 2018.docx
                                      CALVERT-DOC-PUB-0014
4) Briefing Memo US Steel July 2018-edit.docx
                                       CALVERT-DOC-PUB-0016
RE: Today's 1pm call RE: [External]-RE: Rescheduling U. S. Steel call
     with Secretary Ross                CALVERT-DOC-PUB-0018
Call with US Steel CEO Dave Burritt     CALVERT-DOC-PUB-0021
President Trump’s OH Visit              CALVERT-DOC-PUB-0022
RE: [External]-Re: U. S. Steel information for Thursday 8:30am
     quarterly earnings call             CALVERT-DOC-PUB-0023
USSteelFacts-ProductExclusionProcess-SemifinishedSlabs.pdf
                                      CALVERT-DOC-PUB-0025
Copy of USS Steel Oppositions to 232 Exclusion Requests August 1
     2018.xlsx                         CALVERT-DOC-PUB-0028
FW: Thank You Letter to Secretary Ross from John Ferriola
                                      CALVERT-DOC-PUB-0056
DOC080618-08062018104311.pdf            CALVERT-DOC-PUB-0057
Nucor_Investments_Fact_Sheet_Upgrades+New 7.18.pdf
                                   CALVERT-DOC-PUB-0058
RE: Information on Steel Slab Product Exclusion Requests from USS
                                       CALVERT-DOC-PUB-0059
Slab Docs.pdf                           CALVERT-DOC-PUB-0061
Meeting with Nucor and U.S. Steel       CALVERT-DOC-PUB-0071
Re: Follow up re meeting request        CALVERT-DOC-PUB-0073
Re: Meeting request for U/S Kaplan      CALVERT-DOC-PUB-0075
Meeting with Tim Keeler re 232 .ics     CALVERT-DOC-PUB-0077
U.S. Department of Commerce - OFFICIAL BUSINESS
                                    CALVERT-DOC-PUB-0078
U.S. Department of Commerce - OFFICIAL BUSINESS
                                    CALVERT-DOC-PUB-0079
FW: FYI some of the latest on US steel production
                                        CALVERT-DOC-PUB-0080
20181217071252618.pdf                  CALVERT-DOC-PUB-0082
JSW interview with Hritz 12-17-18.pdf CALVERT-DOC-PUB-0084
JSW starts Mingo EAF 12-17-18.pdf      CALVERT-DOC-PUB-0087
Call with US Steel.ics                 CALVERT-DOC-PUB-0091
Section 232_us_110118.docx             CALVERT-DOC-PUB-0092
RE: Call with US Steel Tomorrow        CALVERT-DOC-PUB-0095
FW: [External]-RE: Meeting             CALVERT-DOC-PUB-0097
PRIORITY - U.S. Department of Commerce - OFFICIAL BUSINESS
                                   CALVERT-DOC-PUB-0102
RE: PRIORITY - U.S. Department of Commerce - OFFICIAL
     BUSINESS                        CALVERT-DOC-PUB-0103
Dave Burritt_CEO of US Steel Corporation_ 032719.docx
                                      CALVERT-DOC-PUB-0104
PRIORITY - U.S. Department of Commerce - OFFICIAL BUSINESS
                                   CALVERT-DOC-PUB-0110
RE: [External]-PRIORITY - U.S. Department of Commerce - OFFICIAL
     BUSINESS                        CALVERT-DOC-PUB-0111
RE: [External]-PRIORITY - U.S. Department of Commerce - OFFICIAL
     BUSINESS                        CALVERT-DOC-PUB-0114
RE: length question -- RE: [External]-PRIORITY - U.S. Department of
      Commerce - OFFICIAL BUSINESS
                                        CALVERT-DOC-PUB-0117
Re: PRIORITY - U.S. Department of Commerce - OFFICIAL
     BUSINESS                        CALVERT-DOC-PUB-0123
House Steel Caucus - Brett Statement 3-27-19.pdf
                                       CALVERT-DOC-PUB-0125
Re: PRIORITY - U.S. Department of Commerce - OFFICIAL
     BUSINESS                        CALVERT-DOC-PUB-0127
RE: RE: Ranges                        CALVERT-DOC-PUB-0129
FW: Following up on Steel ITAC Meeting
                                      CALVERT-DOC- PUB-0135
Priority 232 Exclusions for CBP Tracking (05142019).xlsx
                                        CALVERT-DOC- PUB-0138
Testimony to the USTRO (003).pdf      CALVERT-DOC- PUB-0144
United States Steel Corporation Section 301 Written Comments.pdf
                                        CALVERT-DOC- PUB-0146
P U. S. Steel 0522018 Posthearing Comments (Section 301).pdf
                                      CALVERT-DOC- PUB-0152
US Steel Comments_USTR-2017-0016.pdf
                                   CALVERT-DOC- PUB-0163
